Citation Nr: 0603925	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant was afforded a personal hearing before a 
decision review officer at the RO in October 2004.  A 
transcript of the hearing has been associated with the 
record.

The veteran's appeal was remanded to the RO via the Appeals 
Management Center (AMC) in July 2002 for additional 
development of the record.  It was returned to the Board for 
appellate consideration in December 2005.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the July 2005 remand, the Board directed that the veteran 
be afforded a VA examination to determine whether he had 
PTSD.  The remand also directed that if the veteran was 
diagnosed with PTSD, the RO should attempt to verify his 
claimed stressors.  A VA examiner diagnosed PTSD in August 
2005.  However, in spite of the fact that the Board had 
pointed out various stressors identified by the veteran, the 
RO determined that the veteran had not provided sufficient 
detail and denied his claim without attempting to verify the 
claimed stressful events.

Review of the veteran's service personnel and medical records 
reflects that he was at Phan Rang from approximately March 
1969 to November 1969, at Phu Kat from approximately November 
1969 to April  1970, and at Cam Rahn Bay from approximately 
February 1971 to October 1971.  

In a written statement received by the RO in March 2002, the 
veteran related that while he was at Phan Rang Air Base, some 
North Vietnamese soldiers threw a fragmentation grenade into 
the latrine of the enlisted men's quarters, and that there 
were men killed.  He stated that later, he returned to 
Vietnam and was at Cam Rahn Bay.  He indicated that on his 
first day in country he met a man with whom he had common 
interests.  He stated that on the next day, the chow hall, 
the mail room and the passenger terminal behind base 
operations were hit by incoming rounds.  He stated that 
afterward, he discovered that his new friend had been killed 
by a mortar round and that people were taking of his remains 
pictures to send home.  He also stated that there were racial 
tensions at Cam Rahn Bay and that his life was threatened.

At his hearing in October 2004 the veteran testified that in 
the late 1960s, his location in Phan Rang came under mortar 
attack, and that when he came out from under cover, he 
witnessed the dead body of a fellow soldier, J. L., who had 
been blown up in the mortar attack.  Transcript at 5-6 
(2004).  In addition, he stated that in Cam Ranh Bay in the 
summer of 1969, as a result of racial tension, fellow 
soldiers put a gun in his mouth to make him prove he was not 
a spy.  Id. at 7.  He related that in Nha Trang, he witnessed 
dead bodies and body parts of fellow soldiers who had been 
killed by the enemy in the shower.  Id. at 9-10.

The Board concludes that action should be taken in attempt to 
verify stressors that have been sufficiently identified by 
the veteran.  In this regard the Board notes that in the case 
of Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  

With regard to the claimed stressful incidents concerning 
racial tensions at Cam Rahn Bay and the incident during which 
North Vietnamese troops killed people in the shower, the 
Board agrees with the RO in that the veteran has not provided 
sufficient detail which would allow verification of the 
claimed stressors.  

However, with regard to the death of his friend, the veteran 
has noted that the incident occurred within a day of his 
arrival in country.  The Board observes that the veteran has 
variously reported that the incident occurred at Phan Rang 
and Cam Rahn Bay.  The record contains sufficient evidence 
indicating the veteran's approximate dates of arrival at both 
of those locations.  Accordingly, the RO should attempt to 
verify the death of the veteran's friend, J. L.

The veteran is advised that if he has any further detailed 
information or evidence to provide in support of his claim, 
he should submit it.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED for the following actions:

The RO should contact the forward to the 
appropriate agency the veteran's service 
personnel records as well as any 
materials pertaining to the claimed 
incident wherein the veteran's friend, J. 
L. was killed during a mortar attack, and 
request assistance in verifying that 
stressor.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


